DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new amendments are provided for by the new prior art of Cooper, Neuberger, and Sabina.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “zoom element for enlarging or scaling down the image” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However a review of the specification fails to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “zoom element for enlarging or scaling down the image” in line 10 of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any prior art which provides some manner of zoom that enlarges or scaling down of an image will be deemed to provide for the claimed limitation.
Claim 5 recites the limitations "the memory storage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Any claim depending upon an indefinite claim is itself indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 5,702,249) in view of Neuberger et al. (US 6,270,342 B1) and further in view of Sabina et al. (US 2019/0011996 A1).
Regarding claims 1, and 2, Cooper discloses a dental suction device (title disclosing intra-oral camera, ), having a tubular hollow base body (Fig. 3 element 10), an inner surface (Fig. 3 inside of element 30), an outer surface (Fig. 3 external surface of element 10), and a longitudinal axis (Fig. 3 being tubular thus having a longitudinal central axis, axis 12), a connection opening for a hose (Fig. 3 element 22), and a suction/vacuum conduit  (fig. 10a elements 104/106 having suction connected to the 
a zoom controller comprising a slidable manner of controlling lenses such as the zoom element lens located on the dental suction device that is operable during treatment by the operator (Fig. 5a/b elements 44 or 48a/b being slide back and forth by elements 42/50, column 8 lines 48-51 disclosing operator control of the zoom adjuster by any mechanism including sliding control column 7 lines 21-23).
Cooper discloses structure substantially identical to the instant application as discussed above but fails to explicitly discloses where there vacuum/suction provided to the drill has a suction opening.

 	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the suction provided to a drill head to have a suction opening as taught by Neuberger into the dental device as taught by Cooper for the purpose of providing for a dental device that has a drill and imaging to be able to keep the treatment area clear of  fluids and liquids which could cause a negative effect to the treatment process as taught by Neuberger (column 8 lines 34-40).
Cooper/Neuberger discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where zoom controller is a slide control that is located on a side of the dental device and is operable during treatment with a single finger.
However, Sabina discloses an intraoral device for scanning (title and abstract) having a handheld tubular device (Fig. 2 element 200) with an objective (Fig. 2 element 220) and a zoom element (paragraph [0051] lines 1-5 disclosing zooming) and a zoom controller that is a slide control that is located on the side of the dental device that is operable during a treatment using a single finger of a user (Fig. 2 element 230 being a touch sensor that is operable with a single finger and reads sliding motions, paragraph [0069] lines 1-7, 31-32 single finger, zoom in or out).

Regarding claim 3, Cooper/Neuberger/Sabina as combined further discloses where the objective is disposed in an interior of the suction device and behind a suction opening as viewed in a flowing direction of a fluid to be vacuumed/suctioned (Fig. 10 element 14 inside suction/vacuum device 30 and behind element 106/108 to which a vacuum suction is provided, column 11 lines 21-34).
Regarding claim 4, Cooper/Neuberger/Sabina as combined above discloses structure substantially identical to the instant application as discussed above but fails to further explicitly disclose where the controller of the objective is comprised of a push button located on a side of the device and where the push button is operable to either start and end a recoding or a video or take an image.
However Sabina further discloses where the device includes a push button on the side of the dental device (Fig. 2 element 240) that when pushed would be operable to either take an image or start and end a recording of a video ( paragraph [0029] lines 1-10 images and videos being sequences of images, paragraph [0056] lines 17-20, fig. 3b disclosing the input being detected and then the generation of intraoral images and video, paragraph [0068] lines 1-14 indicating the buttons 240 pushed would 
 	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate a push button on the side of a dental device which would be operable to perform either the taking of an image or start/stop recording of a video as taught by Sabina into the dental device as taught by the combination of Cooper/Neuberger/Sabina for the purpose of providing for a dental device which would allow for improved efficiency of workflow with using a dental device as taught by Sabina (paragraph [0019] lines 1-10). 
Regarding claim 5, Cooper/Neuberger/Sabina as combined above discloses structure substantially identical to the instant application as discussed above, including Cooper disclosing the recording and display images and video (column 13 lines 15-31 disclosing capturing, recording and display videos and images from those videos) but fails to further explicitly disclose a processor and a connection to a data storage where the processor is operable to store the images, the video, or any combination thereof.
However Sabina further discloses where the device includes a processor (Fig. 8 element 802) and a connection (Fig. 8 element 808) to a data storage (Fig. 8 elements 828, 806) where the processor is operable to store the images, the video, or any combination thereof (paragraph [0028] lines 19-20).
 	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate disclose a processor and a connection to a data storage where the processor is operable to store the images, the video, or any combination thereof as taught by Sabina into the dental . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        01/15/2021

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772